Mayes, J.,
delivered the opinion of the court.
The declaration was filed on January 7, 1907. The wrongful act by which it’ is claimed that Levi Pickens lost his life occurred in August, 1904. The declaration was demurred to on several grounds; the main one being that under chapter 65, p. 82, of the Laws of 1898 (Oode 1906, § 721), the right to sue *217was barred within one year from the date of death in whomsoever rested the cause of action.
It is apparent from the statute cited that there can be but one cause of action for any injury producing death of any party. This statute was enacted for the purpose of uniting in one suit all causes of action which might have heretofore existed for any injury whereby the death of the party was produced. Whatever may have been the common-law rule upon this subject, this is now the rule in this state under the statute and section above quoted. The law expressly provides that, “whenever the death of any person shall be caused by any real, wrongful or negligent act,” etc., “as would, if death had not ensued, have entitled the party injured or damaged thereby to maintain an action and recover damages in respect thereof,” etc., and then proceeds to designate who may bring the suit, declaring that “there shall be but one suit for the same death.” The statute then proceeds to say that “in such action” — that is to say, in an action for damage for the death of a person caused by a wrongful or negligent act, etc. — “the party or parties shall recover such damage as the jury may, taking into consideration all damage of every kind to the decedent and all damage of every kind to any and all parties interested in the suit.” This chapter provides expressly that there shall be one suit, and that in that suit there shall be but one recovery, and that recovery shall be for all damages of every kind to the decedent and all damage of every kind to any and all parties interested in the suit. It is also provided in the act that every such action shall be commenced within one year after the death of such deceased person. “Every such action” refers to such action as may be brought Tinder chapter 65, p. 82, of the Laws of 1898. Under this chapter, when death results from the wrongful or negligent act, etc., there can be but one suit instituted, and in this suit must be litigated all questions of damage for all persons interested. 'This suit, not being brought within the year, is barred.
Affirmed..